DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the second receptacle includes a plurality of second receptacles” and later recites “the second receptacle”.  It is not clear which of the plurality is “the second receptacle”.
Claim 9 recites “relatively thick”.  It is not clear what is encompassed by this recitation.  Note MPEP 2173.05(b).
Claim 9 recites “the region of oblique second receptacles”.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoya et al (US# 6042200).
Hosoya et al disclose all the limitations of the instant claim including; a cuboidal hydraulic block (note the block 40 is made of first 41 and second 42 rectangular cuboid shapes) for a hydraulic assembly of a slip control system of a hydraulic vehicle brake system, comprising: first receptacles (portions receiving valves 43) disposed in a first large side of the hydraulic block, the first receptacles configured for valves 43 of the slip control system; a second receptacle (opening receiving pump 44) disposed in a longitudinal side of the hydraulic block, the second receptacle configured for a hydraulic pump 44 of the slip control system; and a transverse side (bottom) of the hydraulic block configured as a motor side for the attachment of an electric motor 45, the electric motor 45 configured to drive a hydraulic pump that is arranged in the second receptacle.
Regarding claim 2, the block further comprises, in the motor side, an eccentric space configured for a pump eccentric, the pump eccentric configured to drive the hydraulic pump arranged in the second receptacle.

    PNG
    media_image1.png
    613
    764
    media_image1.png
    Greyscale

Regarding claim 3, the block further comprises at least one third receptacle (hole for fastener 47 or hole for reservoir 49) disposed in a second large side situated opposite the first large side.
Regarding claim 4, the block further comprises one or more of (ii) a second connection bore (hole for fastener 47) disposed in a second large side situated opposite the first large side, wherein the second connection bore is configured for a master brake cylinder 30.
Regarding claim 5, all of the first receptacles configured for solenoid valves 43 of the slip control system are disposed in the first large side.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weh (US# 2013/0319562).
Weh discloses all the limitations of the instant claim including; a cuboidal hydraulic block 15 for a hydraulic assembly of a slip control system of a hydraulic vehicle brake system [0002], comprising: first receptacles 5’/7’ disposed in a first large side 16 of the hydraulic block, the first receptacles configured for valves [0017][0019] of the slip control system; a second receptacle 9’ disposed in a longitudinal side 18 of the hydraulic block, the second receptacle configured for a hydraulic pump [0019] of the slip control system; and a transverse side 17 (note side 17 is perpendicular to longitudinal side 18 and can therefore be considered a transverse side) of the hydraulic block configured as a motor side for the attachment of an electric motor 10, the electric motor 10 configured to drive a hydraulic pump that is arranged in the second receptacle [0019].
Regarding claim 2, the block further comprises, in the motor side 17, an eccentric space 10’ configured for a pump eccentric, the pump eccentric configured to drive the hydraulic pump arranged in the second receptacle.  [0019]
Regarding claim 3, the block further comprises at least one third receptacle 3’ disposed in a second large side 17 situated opposite the first large side.
Regarding claim 4, the block further comprises one or more of (ii) a second connection bore 3’ disposed in a second large side 17 situated opposite the first large side 16, wherein the second connection bore is configured for a master brake cylinder.  [0016]
Regarding claim 5, all of the first receptacles configured for solenoid valves of the slip control system are disposed in the first large side 16.
Regarding claim 6, the first receptacles include (i) a first group of receptacles 6’ arranged in one row parallel to the motor side and (ii) a second group of receptacles 7’ arranged in another row parallel to the motor side, and wherein the first group 6’ is configured for inlet valves 6 and the second group 7’ is configured for outlet valves 7.  [0013].  Note face 16 is parallel to the motor side 17 and rows formed on face 16 are likewise parallel to the motor side.
Regarding claim 7, the first receptacles include (i) a third receptacle 5’ configured for an isolating valve 5 of the slip control system [0020] and (ii) a fourth receptacle 14’ configured for an intake valve 14 of the slip control system, the third and fourth receptacles arranged in one row parallel to the motor side.
Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gastauer et al (US# 2010/0231033).
Gastauer et al disclose all the limitations of the instant claim including; a cuboidal hydraulic block 21 for a hydraulic assembly of a slip control system of a hydraulic vehicle brake system [0025], comprising: first receptacles 29-40 disposed in a first large side (22 fig. 4) of the hydraulic block, the first receptacles configured for valves [0032] of the slip control system; a second receptacle 27 disposed in a longitudinal side of the hydraulic block, the second receptacle configured for a hydraulic pump [0032] of the slip control system; and a transverse side (note side with 52, fig.5, is perpendicular to the longitudinal side and can therefore be considered a transverse side) of the hydraulic block configured as a motor side for the attachment of an electric motor, the electric motor configured to drive a hydraulic pump that is arranged in the second receptacle (note motor M in figure 1 and [0004][0029][0032]).
Regarding claim 2, the block further comprises, in the motor side, an eccentric space 52 configured for a pump eccentric, the pump eccentric configured to drive the hydraulic pump arranged in the second receptacle.  
Regarding claim 3, the block further comprises at least one third receptacle 50/51 disposed in a second large side situated opposite the first large side.  
Regarding claim 4, the block further comprises one or more of (ii) a second connection bore 50/51 disposed in a second large side situated opposite the first large side 22, wherein the second connection bore is configured for a master brake cylinder.  [0032]
Regarding claim 5, all of the first receptacles configured for solenoid valves of the slip control system are disposed in the first large side [0032].
Regarding claim 8, wherein one or more of: the second receptacle includes a plurality of second receptacles 26-28 disposed in one longitudinal side of the hydraulic block, the plurality of second receptacles configured for hydraulic pumps of the slip control system, and the second receptacle 26 is oblique with respect to sides and edges of the hydraulic block.
Regarding claim 9, the hydraulic block is relatively thick in the region of oblique second receptacles.  Note the block is relatively thick in all regions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK